IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1664
                               Filed April 27, 2016


IN THE INTEREST OF A.J.,
Minor Child,

D.N., Mother,
       Petitioner-Appellee,

R.A., Father,
       Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



       The father appeals the district court’s termination of his parental rights to

his child, A.J., pursuant to Iowa Code chapter 600A (2015). AFFIRMED.



       Daniel M. Northfield of Daniel Northfield Attorney at Law, Urbandale, for

appellant father.

       Elizabeth A. Kellner-Nelson of Kellner-Nelson Law Firm, P.C., West Des

Moines, for appellee mother.



       Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                          2


VOGEL, Judge.

       The father appeals the termination of his parental rights to his daughter,

A.J. He asserts the court improperly concluded the mother established grounds

to terminate his rights under Iowa Code section 600A.8(3) and (4) (2015), and it

is not in the child’s best interests that his rights are terminated. Because of the

father’s complete absence from the child’s life, as well as his failure to provide

support without good cause, the grounds for termination were proved by clear

and convincing evidence; furthermore, termination is in the child’s best interests.

Therefore, we affirm the order of the district court.

I. Factual Background

       A.J. was born in 2011. Other than driving the mother to the hospital when

she was in labor and visiting the mother and child the following day, the father

has had no contact with the child. The mother began a relationship with another

man when A.J. was one year old. The couple began cohabitating in October

2013, and they were married in December 2014.           The mother petitioned to

terminate the father’s parental rights on March 25, 2015, and a hearing was held

on September 24, 2015. After the hearing concluded, the district court made

detailed findings on the record and followed with a written ruling, which granted

the petition. The father appeals.

II. Standard of Review

       Termination proceedings under chapter 600A are reviewed in the same

manner as proceedings under chapter 232, de novo. In re Kelley, 262 N.W.2d

781, 782 (Iowa 1978). Although we are not bound by them, we give weight to the

trial court’s findings of fact, especially when considering the credibility of
                                          3

witnesses. In re R.K.B., 572 N.W.2d 600, 601 (Iowa 1998). The primary interest

in termination proceedings is the best interests of the child. Id.

III. Termination under Iowa Code section 600A.8(3)

       Iowa Code section 600A.8(3) provides termination can occur if:

               3. The parent has abandoned the child. For the purposes of
       this subsection, a parent is deemed to have abandoned a child as
       follows:
               ....
               b. If the child is six months of age or older when the
       termination hearing is held, a parent is deemed to have abandoned
       the child unless the parent maintains substantial and continuous or
       repeated contact with the child as demonstrated by contribution
       toward support of the child of a reasonable amount, according to
       the parent’s means, and as demonstrated by any of the following:
               (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
               (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
               (3) Openly living with the child for a period of six months
       within the one-year period immediately preceding the termination of
       parental rights hearing and during that period openly holding
       himself or herself out to be the parent of the child.

       The father’s position at trial was that from the time of her pregnancy, the

mother maintained A.J. was not his child. He claimed that as soon as a January

2015 paternity test concluded that he was the father, he took steps to start a

relationship with the child. However, the mother testified that when she informed

the father she was pregnant she also informed him that he was the father. The

father testified he and the mother went back and forth as to undergoing paternity

testing for a few years but could not agree as to who would pay for the test. The

district court found not credible the father’s statement that he had not had contact

with the mother in the year leading up to A.J.’s birth. The paternity test proved
                                                4


the father was not being truthful.             The court also found the father denied

paternity, “largely because he did not want to pay child support.” We defer to the

district court’s credibility findings, particularly here where the facts clearly belie

the father’s position. See R.K.B., 572 N.W.2d at 601 (noting we defer to the

credibility findings of the district court).

       Moreover, an order dated May 30, 2012, established the father as the

legal father of A.J. and set his support obligation to $105 per month. Although

the father had notice of the paternity action as to A.J., he failed to participate in

the action and his paternity was judicially established.1 His claim he had no

knowledge A.J. was his child was not credible to the district court nor is it credible

to us on our de novo review. Consequently, we affirm the finding the father

abandoned A.J. pursuant to Iowa Code section 600A.8(3).

IV. Termination under Iowa Code section 600A.8(4)

       The father also claims the mother did not prove grounds to terminate

under Iowa Code section 600A.8(4), which provides termination can occur when:

“A parent has been ordered to contribute to the support of the child or financially

aid in the child’s birth and has failed to do so without good cause.” He asserts he

has been paying child support since July 6, 2012.                The father was already

ordered to pay support for another child, C.J., born in 2008, who is A.J.’s full

sibling.2 The May 30, 2012 order not only established the father’s paternity to




1
  In December 2014, prior to the paternity testing, the father petitioned the court to
overcome paternity.
2
  Although the father initially denied paternity of C.J., he submitted to paternity testing in
March 2009.
                                          5


A.J. but also modified his then-support obligation for C.J. to include A.J., for a

total support order of $105 each month.

       The child support records entered into evidence showed the father had

paid less than one-half of the court-ordered child support for A.J. In defending

his lack of financial support, the father testified he was disabled due to a bad

back, had applied for Social Security disability in 2009 or 2010, and was “still

fighting it.” He testified he had an “AA degree” and admitted he had the ability to

at least earn minimum wage but that he only worked five to ten hours a week.

The district court found the father was able to make a living wage yet had failed

to support A.J.    On our de novo review, we agree with those findings and

conclude the termination of the father’s parental rights was supported by clear

and convincing evidence under Iowa Code section 600A.8(4).

V. Best Interests of the Child

       Finally the father asserts it is not in A.J.’s best interests that his parental

rights be terminated. His primary assertion is that it would be detrimental to A.J.

to have the father’s rights terminated while the father has a relationship with

A.J.’s full sibling, C.J. The district court took into consideration the guardian ad

litem’s recommendation against termination under “the unique circumstances of

this case,” in spite of her acknowledgement that the father “may have known

from the beginning that A.J. was in fact his child.” The district court found:

       This child does not know [the father]. This child does not recognize
       [the father] as her dad. He’s never stepped up and acted as her
       father. [The mother’s husband] is the father figure in A.J.’s life. He
       wants to adopt this child and provide this child with a family forever.
       And it may be confusing to both [C.J.] and [A.J.] as they grow up,
       but these families are good people. They can figure it out. They
       can deal with that and minimize the damage. And just overall the
                                            6


       Court finds that A.J.’s best interest would be served by this
       termination of parental rights.

       We agree the record supports the district court’s conclusion it is in A.J.’s

best interests the father’s rights are terminated. The father is a stranger to A.J.

He abandoned her and failed to pay much in the way of support, without good

cause. His desire to maintain his parental rights comes too late, given he has

demonstrated little to no effort to be a father since A.J.’s birth. See R.K.B., 572

N.W.2d at 602 (noting termination was in the child’s best interests given the

father was not involved in the child’s life and the child did not recognize him as

his father). The mother’s husband, who has been a part of A.J.’s life since she

was one year old, and whom A.J. knows as “daddy,” now wants to adopt her.

We agree with the district court the best interests of A.J. are served by

terminating the father’s parental rights.

       AFFIRMED.